Opinion of the Court
DARDEN, Judge:
Evidence of an Article 15 disciplinary action for failing to obey an order to get a haircut was admissible against the appellant following his conviction for two aggravated assaults and carrying a concealed weapon, offenses occurring after August 1, 1969. United States v Johnson, 19 USCMA 464, 42 CMR 66 (1970); United States v Wheat, 19 USCMA 491, 42 CMR 93 (1970). Accordingly, the decision of the Court of Military Review is affirmed.
Chief Judge Quinn concurs.